Citation Nr: 1434359	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  11-17 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial compensable rating for hepatitis C prior to August 27, 2009, and a rating in excess of 10 percent thereafter.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel 

INTRODUCTION

The Veteran served on active duty training from May 1994 to September 1994 and on active duty from January 2004 to March 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

The Veteran testified at a March 2013 videoconference hearing before the undersigned.  A transcript of the hearing is associated with the Veteran's Virtual VA paperless claims file.  Review of the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files shows additional relevant documents located in both files.  

In an April 2007 statement the Veteran described that he got a vasectomy at the advice of a nurse after being diagnosed with hepatitis C.  In an August 2009 statement the Veteran referenced being seen by the behavioral health unit at VA for depression and insomnia shortly after being diagnosed with hepatitis C.  He also reported episodes of substance abuse due to depression.  If the Veteran wishes to seek service connection for any of these conditions, he or his representative should do so by filing a claim, with specificity as to the conditions claimed, with the RO.  

Likewise, the appellant has reported that his hepatitis causes fatigue and other problems that interfere with his work.  If he desires to claim that he is unemployable due to service connected disabilities he or his representative should file this claim with specificity at the RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Review of the record reveals that remand is required to ensure that there is a complete record upon which to decide the Veteran's claim.  Specifically, the Veteran indicated at a May 2011 VA appointment that he had previously been denied Social Security Administration (SSA) disability benefits; at a September 2011 VA appointment he referenced that he was waiting for an SSA disability decision; at a January 2012 appointment it was noted that the Veteran had a pending appeal for SSA disability benefits; and at an April 2012 appointment the Veteran indicated that he had an upcoming SSA hearing.  No records from SSA have been obtained or requested.  As the Veteran has reported that his hepatitis C symptoms interfere with his ability to work, there is a reasonable possibility that any SSA disability records could include information relevant to the Veteran's claim.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).  Any outstanding treatment records should also be obtained, and if any newly obtained records indicate a worsening of the Veteran's condition, a new examination should be provided.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding records of VA treatment for the claimed condition and associate them with the claims file.  If private treatment has been rendered, appellant's assistance in identifying and obtaining the records should be solicited as needed.

Obtain all records related to any claim by the Veteran for Social Security disability benefits from SSA and associate them with the claims file.  

All attempts to obtain records must be documented in the claims file.  If the AOJ cannot locate such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant and his representative of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant and his representative must then be given an opportunity to respond.

3.  If any additional records obtained indicate worsening of symptoms associated with the Veteran's hepatitis C, or if a more recent examination is deemed warranted, schedule the Veteran for a VA examination to address the severity of his hepatitis C symptoms.  All records should be available to any examiner.

4.  After completing the above development and any other indicated development, readjudicate the claim.  If any benefit sought is not granted, provide the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



